Citation Nr: 9905205	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease, with asthma, on a direct basis, to 
include as a result of exposure to tear gas and/or 
chlorine gas, or to other unspecified chemicals (except 
for mustard gas).

2. Entitlement to service connection for chronic obstructive 
pulmonary disease, with asthma, as a result of exposure to 
mustard gas.

3. Entitlement to service connection for non-Hodgkin's 
lymphoma as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. Frost, Counsel 

INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1996 by the Department of 
Veterans Affairs (VA) regional office (RO) in Cleveland, 
Ohio.  The veteran filed a notice of disagreement with the 
RO's determination in August 1996. The RO furnished him with 
a Statement of the Case in December 1996.  He filed a 
substantive appeal in January 1997.

The Board notes that a rating decision in December 1988 
denied entitlement to service connection for non-Hodgkin's 
lymphoma, to include as a result of exposure to unspecified 
chemicals, and the veteran did not file a timely substantive 
appeal of that decision, which became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  His current claim for service 
connection for non-Hodgkin's lymphoma is on the basis of 
alleged exposure to mustard gas and has been treated by the 
RO as a new claim.

The Board also notes that a rating decision in January 1998 
denied entitlement to service connection for: chronic 
obstructive pulmonary disease, with asthma, as a result of 
tobacco use in service; nicotine dependence acquired in 
service; and chronic obstructive pulmonary disease, with 
asthma, secondary to nicotine dependence acquired in service.  
Those issues have not been developed or certified for 
appellate review and are not before the Board at this time.

Finally, the Board notes that, in June 1998, pursuant to 
38 C.F.R. § 20.704(e) (1998), the veteran withdrew in writing 
a request for a personal hearing before a Member of the 
Board.  Consequently, the Board will proceed with appellate 
review of the veteran's claims.

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease, with asthma, and non-Hodgkin's 
lymphoma, as results of exposure to mustard gas, will be 
addressed in the remand portion of this decision. 


FINDING OF FACT

There is no medical evidence of a nexus between current 
chronic obstructive pulmonary disease, with asthma, and the 
veteran's period of active military service or any incident 
during such service, to include exposure to tear gas, 
chlorine gas, and/or other unspecified chemicals (not 
including mustard gas).


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease, with asthma, on a 
direct basis, to include as a result of exposure to tear gas, 
and/or chlorine gas, or other unspecified chemicals (not 
including mustard gas), is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991).  Basically, service 
connection may be established if the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
or, if preexisting, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  There is no indication that chronic obstructive 
pulmonary disease (COPD), with asthma, preexisted service, 
and so the Board looks to whether the claimed respiratory 
disorder was incurred coincident with service.  One manner in 
which this may be accomplished is by affirmatively showing 
inception during service.  38 C.F.R. § 3.303(a).  For 
purposes of this decision, the Board refers to this manner of 
establishing service connection as direct service connection. 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The Board emphasizes that although a 
claimant may testify as to symptoms he or she perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  Likewise, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992); Espiritu.  

A service connection claim may also be well-grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In the veteran's case, the record reveals that he was first 
treated for a respiratory disorder in October 1983 at a VA 
medical facility.  Current diagnoses include COPD, with 
asthma.

The veteran has alleged that: in April and May 1944, during 
basic training, he was exposed to tear gas and chlorine gas, 
and he was hospitalized for ten days for treatment of 
inflammation of the lungs; during July, August, and September 
1944, he was again exposed to tear gas and chlorine gas; in 
July and August 1945, at the Vigo plant, Terre Haute, 
Indiana, an Army Chemical Warfare Service facility, he was 
exposed to unknown chemicals, which he observed being 
transferred from tanker trucks to airplanes; and, in the late 
summer of 1945, he was hospitalized for a slight lung 
infection, and a service department physician told him that 
he might have lung problems as he got older.

The veteran's service medical records (except for a notation 
of dental treatment on one occasion) are unavailable.  For 
the purpose of determining whether the veteran's claim for 
service connection for COPD, with asthma, on a direct basis, 
is well grounded, the Board will assume that, while on active 
duty, the veteran had some exposure to tear gas, chlorine 
gas, and unspecified chemicals, and that he was treated for 
respiratory symptoms.

However, there is no medical evidence in this case linking 
current COPD, with asthma, to any incident or manifestation 
during the veteran's active service, to include claimed 
exposure to tear gas, chlorine gas, and unspecified 
chemicals.  No physician has made such a finding.  The claim 
for service connection for COPD, with asthma, on a direct 
basis, to include as a result of exposure to tear gas, and/or 
chlorine gas, or unspecified chemicals, is thus not well 
grounded and will be denied on that basis.  38 U.S.C.A. 
§ 5107(a).

The veteran's claim is also not well grounded, under 
38 C.F.R. § 3.303(b) and Savage, because: chronic COPD, with 
asthma, was not demonstrated in service and since service; 
and there is no medical evidence linking current COPD, with 
asthma, with a condition observed in service and continuous 
postservice symptomatology.  On the latter point, the Board 
notes that the veteran has not in fact claimed to have had 
continuous respiratory symptoms since separation from service 
in May 1946.

The veteran's belief that his current respiratory condition 
is related to exposure to gases/chemicals in service does not 
serve to make his service connection claim well grounded, 
because, as a layman, he is not qualified to offer an opinion 
on questions of medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-5.

The veteran's statement that a service department physician 
told him that he might develop respiratory problems as a 
result of exposure to gases/chemicals does not serve to make 
his claim well grounded, because a veteran's account of what 
a doctor purportedly said does not constitute medical 
evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for COPD, with asthma, on a direct basis, 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for COPD, with asthma, on a direct 
basis.  Robinette, 8 Vet.App. at 77-78.



ORDER

The veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease, with asthma, on a 
direct basis, to include as a result of exposure to tear gas, 
and/or chlorine gas, and/or other unspecified chemicals (not 
including mustard gas) is not well grounded.  To this extent, 
the appeal is denied.


REMAND

Applicable regulations provide that certain exposure to 
specified vesicant agents during active service and 
subsequent development of indicated conditions is sufficient 
to establish service connection for those conditions.  Full-
body exposure to nitrogen or sulfur mustard or Lewisite with 
the subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or COPD is sufficient to 
establish service connection for such disorders.  38 C.F.R. 
§ 3.316.  It appears from the veteran's various statements 
that he is claiming exposure to such agents during basic 
training in April and May 1944 at Fort Benjamin Harrison, 
Indiana, and during service in August and September 1945 at 
the Vigo plant in Terre Haute, Indiana, a facility of the 
Army Chemical Warfare Service.

Claims based on exposure to mustard gas are the subject of 
special considerations.  See 38 C.F.R. § 3.316; Pearlman v. 
West, 11 Vet.App. 443 (1998).  In this regard, Veterans 
Benefits Administration (VBA) Circular 21-95-4 states that 
the United States Army conducted research into the effects of 
chemical warfare on individuals dating from World War II 
until 1975; the projects in the program included the use of 
mustard gases and other types of chemicals.  Prior to the 
early 1950s, information concerning an individual's 
participation in any kind of testing by the Army was placed 
into his service medical records, which were stored at the 
National Personnel Records Center (NPRC).  Also, through a 
study by VA's Epidemiology Service, a list of participants in 
mustard gas testing/training in the Army is available.  VBA 
Circular 21-95-4, Appendix B.  
VA's Adjudication Procedural Manual M21-1 provides that, with 
regard to development of service department information prior 
to April 1, 1992, the RO should make another request to the 
NPRC for records of mustard gas exposure.  Also, the 
adjudication manual provides that the RO should inquire of 
VA's Central Office whether the name of a veteran alleging 
exposure to mustard gas appears on the list of Army and Navy 
volunteers who participated in testing between August 1943 
and October 1945.  M21-1, Part 3, Section 5.18(c)(d).  

In the veteran's case, the RO attempted to verify any 
exposure to a vesicant agent such as mustard gas or Lewisite 
through contact of official sources.  The RO contacted the 
NPRC, the Army Medical Research and Development Command, and 
the Army Chemical and Biological Defense Command.  Those 
sources did not verify any exposure of the veteran to a 
vesicant agent.  However, the RO did not, as required by M21-
1, Part 3, Section 5.18(c)(d), inquire of the VA Central 
Office whether the appellant's name appears on the list of 
volunteers who participated in mustard gas testing/training 
between August 1943 and October 1945.  The Board finds that 
there must be further preliminary action by the originating 
agency to comply with that provision of the VA Adjudication 
Procedural Manual.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should inquire of VA's Central 
Office whether the veteran's name appears 
on the list of Army and Navy volunteers 
who participated in mustard gas testing 
during the periods claimed by the 
veteran.  The RO should also ensure that 
all other development mandated by M21-1, 
Part III, Section 5.18 is undertaken. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims of 
entitlement to service connection for COPD, with asthma, and 
non-Hodgkin's lymphoma, as the result of exposure to mustard 
gas, may now be granted.  If the decision remains adverse to 
the veteran, he and his representative should be provided 
with an appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this remand is to assist the veteran in the 
development of facts pertinent to his claim.  By this remand, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  The veteran is free to submit additional 
evidence in support of his claims.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

